 1                                    UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3
         Marcos Pasaye,                                       Case No. 2:17-cv-02574-JAD-VCF
 4
                          Plaintiff
 5              v.
                                                          Order Granting Motion to Extend Time
 6
         State of Nevada, et al.,                                        [ECF No. 52]
 7
                           Defendants
 8

 9

10             Plaintiff Marcos Pasaye moves to extend his deadline to respond to the defendants’

11 motion to dismiss. 1 He explains that he needs an additional 45 days due to his work schedule

12 and family commitments. 2 Defendants have indicated that they do not oppose the request. 3

13 Good cause appearing, IT IS THEREFORE ORDERED that the motion to extend time [ECF

14 No. 52] is GRANTED; the deadline to respond to the motion to dismiss [ECF No. 50] is

15 extended to October 14, 2019.

16             Dated: September 10, 2019

17                                                             _________________________________
                                                                       _______ _________ _ _____ ______
                                                               U.S. District  JJudge
                                                                        rictt Ju dgge Jenniferr A. Dorsey
                                                                                                   D rs
                                                                                                   Do
18

19

20

21

22   1
         ECF No. 50.
23   2
         ECF No. 52.
     3
         ECF No. 54.
